DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (5/2/2022) amended claims 1, 6, 9, 14, 16 and 20, canceled claim 10 and added new claims 21 and 22.      
Canceled claim 10 renders moot prior objections/rejections, which are hereby withdrawn.
Amended claim 1 partially overcomes prior objection (see objection below); amended claim 16 overcomes prior objection, which is hereby withdrawn.  
Amended claim 9 overcomes prior rejection under 35 USC 112(“b” or 2nd paragraph).  The previous rejection is hereby withdrawn.  
Claims 1, 3-9 and 11-22 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (5/2/2022) with respect to rejection of claims 1, 3-9 and 11-22 under 35 USC 103 have been fully considered. As regards previously applied art, applicant arguments are persuasive, and prior rejections are withdrawn.
Applicant’s arguments (5/2/2022, pgs 7-9) with respect to rejection of claims 1, 3-9 and 11-22 under 35 USC 101 have been fully considered and are not found persuasive.   
  Applicant argues the claims are narrower and more specific than the abstract idea because they all require physical devices capable of securely receiving information from a user at a gaming device and communicating information between unrelated organizations, and providing user authentication via a computing device… With the inclusion of the physical device to provide communication and validation steps, it becomes clear…specific steps and structures to allow user access to instant credit from financial institution…related to casino/gambling establishment…technological steps…
Response:  Examiner respectfully disagrees.  First, the overarching concept of the claims, as amended, is that of a user requesting and either begin granted or denied credit, which fits the category of certain methods of organizing human activity as reciting multiples steps involved in commercial interaction.  That the user accesses this credit for gaming is not dispositive of the concept itself fitting a category of abstract ideas.  The original and amended claim language further adds authentication processes to verify the user by evaluating information about the user, which of itself is an abstract concept, which is engaged in as a part of the commercial interaction.   
  Claim 1 recites additional elements - a communication interface housed in a gaming device, communication system between a user and a financial institution and a funding system that issues credit, as approved by the financial institution, to a user of a gaming device at a casino.  These additional elements are clearly being used to perform the abstract idea.  The additional elements in the instant claim 1 are merely being used to implement the abstract idea (see MPEP 2106.05(f)) and they further generally link the use of the abstract idea to a particular technological environment or field of use – i.e., electronic gaming devices (MPEP 2106.05(h)).  The claim language recites an additional element - a personal computing device - as being used to carry out the authentication process.  This additional element is similarly merely being used to implement the authentication portion of the abstract idea (see MPEP 2106.05(f)).  
    Beyond the abstract idea and unlike the PTAB cases (e.g., Krampe) cited by applicant, which assert a tying to a particular machine, the additional elements in the claims, as explained above - computer components, communication system, personal computing device, gaming device – are components merely being used to implement the abstract idea. (see MPEP 2106.05(f))  Multiple steps are taken and multiple communications are transmitted between the recited devices, inclusive of the gaming device itself (through which a user can request and access an account), to facilitate the abstract idea.  Further, the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of a computer itself or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (i.e., computer gaming environment).  Contrary to applicant arguments, the claims do not evidence a transformation of a gaming device, but merely indicate, as stated above, an ability to request and receive access to an account.  
     Therefore, these computer components, individually or in combination, do not integrate the judicial exception into a practical application or provide significantly more than the abstract idea.   Accordingly, rejection of claims 1 and 3-22 under 35 USC 101 is maintained. 



   Claim Objections
Claims 1, 7 and 9 are objected to because of the following informalities: 
re claim 1: in the final limitation that begins “a credit funding system…,” in the 9th line of the limitation that reads “…process using a players computing device…,” the word “players” should be amended to the possessive “player’s.”  
re claim 7: in the 3rd line, the word “players” should be amended to the possessive “player’s.”  
re claim 9: in the 5th limitation of the claim that begins “communicating the instant credit decision…,” at the end of the 5th line of the limitation that reads “…the users…,” the word “users” should be amended to the possessive “user’s.”  Also, the last limitation recites “the verification process” which lacks sufficient antecedent basis in the claims. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9 and 11-22 are rejected under 35 U.S.C. 101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., an abstract idea) that is not integrated into a practical application and that does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   
Claim 1 (and dependent claims 3-8) are directed to a system comprising a communication interface in a gaming device, a communication system; claim 9 (and dependent claims 11-15 and 21) are directed to a method; claim 16 (and dependent claims 17-20 and 22) are directed to a system comprising a user interface incorporated into a gaming device and a communication system.  All are statutory categories of invention (Step 1: yes).

Step 2A Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. 
   Claim 1 recites:
a)       a communication interface housed within a gaming device situated within the casino comprising a receiver for receiving an indication that a player has requested credit, and allowing the player to supply predetermined information via the communication interface;
b)      a communication system to accommodate secure communication between the player and a financial institution via operative communication with the communication interface, the communication interface providing a secure connection via at least one security protocol and thereby accommodating secure communication between the player and the financial institution;
c)     wherein the communication between the financial institution and the communication interface comprises a first request for credit and a first information set, a confirmation from the financial institution confirming the request, and a confirmation from the financial institution to the communication interface providing a second information set, wherein the first set of information comprises a package of player information and the second information set comprises an instant approval or denial of credit to the player; and
 d)     a credit funding system within the casino configured to receive an indication from the financial institution that instant issue credit has been granted to the player and that the player is authorized to access the granted instant issue credit while at the gaming
device, and subsequently providing the player with access to the instant issue credit granted by the financial institution, wherein providing access requires the credit funding system and the financial institution to carry out an authentication process which involves communication with a players personal computing device before allowing the player to have instant access to the issued credit while still at the gaming device.

Step 2A Prong 1
   Under a broadest reasonable interpretation, the limitations - a, c and d, excluding the italicized language, recite an abstract idea of certain methods of organizing human activities – commercial interaction (e.g.,  upon request by a user for credit, either approving or denying the request upon evaluation of user information, authenticating the user, and providing the user access to the credit),  which is an abstract idea.  The recited gaming device and communication system do not necessarily preclude the claim from reciting an abstract idea.  (Step 2A Prong 1: yes)   

Step 2A Prong 2
The abstract idea is not integrated into a practical application. The claim recites additional elements – gaming device, communication interface housed within a gaming device comprising a receiver, communication system (in operative communication with the communication interface), credit funding system, personal computing device.  These elements are recited at a high level of generality.  The communication interface housed in a gaming device recites a computer component used to receive, display and transmit information to implement the abstract idea (e.g., see specification, para 32).  The communication system in operative communication with the communication interface provides for transmission of information between devices to implement the abstract idea and is described in the specification (e.g., paras 16, 29, 33, 35, fig. 1, describing communication between computer devices through a secure connection with security protocol, including communication lines and other devices).  The personal computing device is merely used to implement the abstract idea by sending and/or receiving data to verify the user (see specification, para 33).  The credit funding system as a part of a computing system (e.g., see specification paras 15, 22, 27), performs functions of receiving an authorization for credit and issuing the credit, which merely recites a use of such computing system to implement the abstract idea.   In sum, the judicial exception (abstract idea) is not integrated into a practical application because the additional elements (the above-recited computer components) merely apply the abstract idea using generic computer components (MPEP 2106.05(f)) and the gaming device generally links the use of the abstract idea to a particular technological environment or field of use (i.e., electronic gaming) (MPEP 2106.05(h)).   These additional elements, when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
    The claim 1 recites additional limitations (in limitation b) - … accommodate secure communication between the player and a financial institution via operative communication...providing a secure connection via at least one security protocol and thereby accommodating secure communication.  This limitation merely recites sending/receiving of data between computing components – i.e., the communication system and communication interface (of a gaming device) discussed above.  Sending/receiving data recites insignificant extra-solution activity and is therefore not indicative of a practical application (MPEP 2106.05(g)).   Therefore claim 1 is directed to an abstract idea.  (Step 2A Prong 2: No)

Step 2B 
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  When considered separately and as an ordered combination, the additional elements do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely apply the abstract idea using generic computer components (MPEP 2106.05(f)) or generally link the use of the abstract idea to a particular technological environment or field of use (i.e., electronic gaming) (MPEP 2106.05(h)).   Merely applying the abstract idea using generic computer components or generally linking the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept.  
    The additional limitation - … accommodate secure communication between the player and a financial institution via operative communication...providing a secure connection via at least one security protocol and thereby accommodating secure communication – described above as insignificant extra-solution activity has been re-evaluated in step 2B.  This limitation does not amount to significantly more than the abstract idea because the courts have found sending/receiving of data to be well understood, routine and conventional activity (See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015)).  (Step 2B: No. The claims do not provide significantly more).
    Thus claim 1 is not patent eligible under 35 USC 101. 
  
   Dependent claims 3-8 are also rejected under 35 USC 101.
   Dependent claims 3-8 further define the abstract idea present in independent claim 1 by further describing an approval or denial and how funds are provided upon approval of a request (claims 3, 4, 5, 8) and a player authentication process (claims 6, 7). 
   Beyond the abstract idea, claim 7 recites an additional element that is also present in claim 1 – personal computing device (with location sensing capability) – which as in claim 1 is merely used to implement the abstract idea by sending and/or receiving data to verify the user.
   Dependent claims 3-8 do not include any additional elements, when considered both individually and as an ordered combination, that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the abstract idea.
  Thus, for the reasons above, the claims 1 and 3-8 are not patent eligible under 35 USC 101.

Independent claim 9 recites 
a)   receiving a user request to establish a credit account at the financial institution, initiated by the user while at the gaming device and providing the user request to a communication system within the gaming institution which is in communication with the gaming device, wherein the user request will include user information;
b)   establishing a secure communication link between a financial institution processing system and the communication system within the gaming institution to accommodate the secure transfer of user information, 
c)    transmitting the user request to the financial institution processing system via the secure communication link, thereby providing information regarding the user request to allow the financial institution to make a decision regarding whether instant issue credit will be provided to the user;
d)   the communication system receiving an instant credit decision from the financial institution processing system via the secure communication link, wherein the instant credit decision will comprise a denial or an approval, and wherein the approval will further comprise information regarding the instant issuance of a user credit account at the financial institution;
e)   communicating the instant credit decision to the user via the gaming device along with information to enable the user to access the user credit account using an authentication process carried out on a user’s personal computing device, wherein the
authentication process comprises communication between the financial institution and the gaming device along with communication between the financial institution and the users personal computing device; and
f)   in response to a successful completion of the verification process, providing the user with access to gaming funds at the gaming device using the user credit account at the financial institution.

Step 2A Prong 1
   Under a broadest reasonable interpretation, the limitations- a, c, d, e, f, excluding the italicized language - recite an abstract idea of certain methods of organizing human activities – commercial interaction (e.g., upon request by a user for credit, either approving or denying the request upon evaluation of user information, authenticating the user, and providing the user access to the credit), which is an abstract idea.  The recited gaming device and communication system do not necessarily preclude the claim from reciting an abstract idea.  (Step 2A Prong 1: yes)      


Step 2A Prong 2
The abstract idea is not integrated into a practical application. The claim recites additional elements – communication system, communication link, gaming device, (financial institution) processing system, computing device.   These elements are recited at a high level of generality.  The communication system and communication link provide for transmission of information between devices to implement the abstract idea and are described in the specification (e.g., paras 16, 29, 33-35, fig. 1, describing communication between computer devices through a secure connection, including communication lines and other devices).  The computing device is merely used to implement the abstract idea by sending and/or receiving data to verify the user (see specification, para 33).  The processing system carries out processes of making credit decisions (see, e.g., specification, paras 21, 24) which are a part of the abstract idea.  In sum, the judicial exception (abstract idea) is not integrated into a practical application because the additional elements (the above-recited computer components) merely apply the abstract idea using generic computer components (MPEP 2106.05(f)) and the gaming device generally links the use of the abstract idea to a particular technological environment or field of use (i.e., electronic gaming) (MPEP 2106.05(h)).   These additional elements, when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
   The claim recites an additional limitation (limitation b) – establishing…between a financial institution…the gaming institution to accommodate the secure transfer of user information – which performs transfer of information.  Transferring (sending/receiving) information recites insignificant extra-solution activity and is therefore not indicative of a practical application (MPEP 2106.05(g)).   
    Therefore claim 9 is directed to an abstract idea.  (Step 2A Prong 2: No)

Step 2B 
  The claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  When considered separately and as an ordered combination, the additional elements do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely apply the abstract idea using generic computer components (MPEP 2106.05(f)) or generally link the use of the abstract idea to a particular technological environment or field of use (i.e., electronic gaming) (MPEP 2106.05(h)).   Merely applying the abstract idea using generic computer components or generally linking the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept.  
   The limitation -  establishing…between a financial institution…the gaming institution to accommodate the secure transfer of user information – described above as insignificant extra-solution activity has been re-evaluated in step 2B.  This limitation does not amount to significantly more than the abstract idea because the courts have found transmitting (sending/receiving) of information to be well understood, routine and conventional activity (See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015)).
 (Step 2B: No. The claim does not provide significantly more).
   Thus, claim 9 is not patent eligible under 35 USC 101. 

  Dependent claims 11-15 and 21 are also rejected under 35 USC 101.
   Dependent claims 11, 13-15 and 21 further define the abstract idea present in independent claim 9 by further describing a verification or authentication process (claims 11,13,14, 15, 21). 
   Beyond the abstract idea, several claims recite additional elements also present in claim 9 – gaming device (claim 13, 14, 15), computing device (claim 13, 14, 21), communication system and (financial institution) processing system (claim 15) – for which arguments presented under claim 9 are applicable in that the computing components are merely used to implement the abstract idea or generally link the use of the abstract idea to a particular technological environment or field of use (i.e., electronic gaming). 
   Dependent claim 12 further describes the additional element, the communication link and adds an additional element, a financial server used to facilitate communication to perform the abstract idea (MPEP 2106.05(f)), which is described in the specification recited at a high level of generality (e.g., paras 35, 36).  This additional element, when considered both individually and as an ordered combination does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea because it does not impose any meaningful limits on practicing the abstract idea.  
   Accordingly, dependent claims 11-15 and 21 do not include any additional elements, when considered both individually and as an ordered combination, that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the abstract idea.
  Thus, for the above reasons, the claims 9, 11-15 and 21 are not patent eligible under 35 USC 101.

Independent claim 16 recites  
a)     a user interface incorporated into a gaming device configured to allow a user to request the opening of the new credit account with a virtual bank;
b)    a communication system within the gaming institution receiving the request from the user, wherein the request will include user information, the communication system further establishing a secure communication link with a virtual bank processing system to accommodate the secure transfer of the requests, the communication system and the virtual bank processing system further configured to complete an authentication process and to subsequently allow for transmission of the user request to the virtual bank processing system via the secure communication link;
c)     wherein the communication system is further configured to receive an instant credit decision from the virtual bank processing system via the secure communication link, wherein the instant credit decision will comprise a denial or an approval of credit to be issued by the virtual bank, and wherein the approval will further comprise the instant issuance of a user credit account at the virtual bank and the creation of a user credit account maintained by the virtual bank, the communication system further configured to transmit the instant credit decision along with information to the gaming device for presentation to the user and to allow the user to complete a second verification process with the virtual bank using a user’s personal computing device to thus enable the user to access the user credit account; and
d)    a funding system within the gaming device configured to allow the user to access and use the user credit account while at the gaming institution in response to funding instructions coordinated by the user via the gaming device, and upon completion of the second verification process with the virtual bank processing system.

Step 2A Prong 1
   Under a broadest reasonable interpretation, the limitations- a-d, excluding the italicized language, recite an abstract idea of certain methods of organizing human activities – commercial interaction (e.g., upon request by a user for credit, either approving or denying the request upon evaluation of user information, authenticating the user, and providing the user access to the credit), which is an abstract idea.  The recited gaming device and communication system do not necessarily preclude the claim from reciting an abstract idea.  (Step 2A Prong 1: yes)  

Step 2A Prong 2
   The abstract idea is not integrated into a practical application. The claim recites additional elements – user interface incorporated into a gaming device, communication system and communication link, virtual bank and virtual bank processing system, funding system, personal computing device.  These elements are recited at a high level of generality.  The user interface incorporated into a gaming device recites a computer component used to receive, display and transmit information to implement the abstract idea (e.g., see specification, para 32).  The communication system and secure communication link provide for transmission of information between devices to implement the abstract idea and are described in the specification (e.g., paras 16, 29, 33, 35, fig. 1, describing communication between computer devices through a secure connection with security protocol, including communication lines and other devices).  The virtual bank and processing system is described in the specification (paras 11, 17) as providing credit approval, and account access, part of the abstract idea. The personal computing device is merely used to implement the abstract idea by sending and/or receiving data to verify the user (see specification, para 33).  The funding system as a part of a computing system (e.g., see specification paras 15, 22, 27), performs functions of receiving an authorization for credit and issuing the credit, which merely recites a use of such computing system to implement the abstract idea.   In sum, the judicial exception (abstract idea) is not integrated into a practical application because the additional elements (the above-recited computer components) merely apply the abstract idea using generic computer components (MPEP 2106.05(f)) and the gaming device generally links the use of the abstract idea to a particular technological environment or field of use (i.e., electronic gaming) (MPEP 2106.05(h)).   These additional elements, when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    Therefore claim 16 is directed to an abstract idea.  (Step 2A Prong 2: No)


Step 2B 
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  When considered separately and as an ordered combination, the additional elements do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely apply the abstract idea using generic computer components (MPEP 2106.05(f)) or generally link the use of the abstract idea to a particular technological environment or field of use (i.e., electronic gaming) (MPEP 2106.05(h)).   Merely applying the abstract idea using generic computer components or generally linking the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept.  (Step 2B: No. The claim does not provide significantly more).  Thus, claim 16 is not patent eligible. 

   Dependent claims 17-20 and 22 are also rejected under 35 USC 101.
   Dependent claims 17 and 18 (identifying the type of account to which funds are provided), and claims 19, 20 and 22 (further describing authentication process to provide access to funds and verification process) further define the abstract idea present in independent claim 16.   
    Beyond the abstract idea, claims 19, 20 and 22 recite additional elements also present in independent claim 16 – gaming device, personal computing device or virtual (as describes a bank) - for which arguments presented under claim 16 are applicable in that the computing components are merely used to implement the abstract idea or generally link the use of the abstract idea to a particular technological environment or field of use (i.e., electronic gaming). 
    Accordingly, dependent claims 17-20 and 22 do not include any additional elements, when considered both individually and as an ordered combination, that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the abstract idea.
    Accordingly, for the reasons presented above, claims 1, 3-9 and 11-22 are not patent eligible under 35 USC 101.

Conclusion
     The prior art made of record and not relied upon yet considered pertinent to applicant's disclosure is listed in attached form PTO-892.
    THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696